Citation Nr: 1642051	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Fuch's syndrome with macular pucking, also claimed as an eye condition.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to an increased evaluation for degenerative disc disease, herniated nucleus pulposus, ankylosing spondylitis by history, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased (compensable) disability evaluation for chronic bilateral iritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1963 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  

The issues of entitlement to service connection for bilateral plantar fasciitis; entitlement to an increased evaluation for degenerative disc disease, herniated nucleus pulposus, ankylosing spondylitis by history, currently evaluated as 20 percent disabling; and entitlement to an increased (compensable) disability evaluation for chronic bilateral iritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran currently has Fuch's endothelial dystrophy, which is of service origin. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for Fuch's endothelial dystrophy are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issue of service connection for Fuch's endothelial dystrophy, further assistance is not required to substantiate that element of the claim.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

Additionally, Fuch's endothelial dystrophy is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to this non-chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518   (1996).

The Veteran contends that his currently diagnosed Fuch's endothelial dystrophy had its onset during his active duty service.  He maintains that he was diagnosed with Fuch's endothelial dystrophy while in service and that this has continued to the present day.  

A review of the Veteran's service treatment records reveals that at the time of an October 1991 ophthalmological consult, the Veteran was diagnosed as having recurrent iritis and Fuch's syndrome.  At the time of a November 1991 eye visit, the Veteran was diagnosed as having recurrent iritis and "Fuch's also?".

In conjunction with his claim, the Veteran was afforded a VA examination in August 2009.  At that time, it was noted that he was followed by his private physician for Fuch's endothelial dystrophy.  The VA examiner indicated that the majority of the Veteran's eye symptomatology seemed to be a result of the Fuch's endothelial dystrophy and not the result of his iritis history.  

As the Veteran's service treatment records demonstrate that he was diagnosed as having Fuch's dystrophy in service and as the Veteran was found to have Fuch's endothelial dystrophy at the time of his August 2009 VA examination, with the Veteran reporting, and the record revealing, that he has had eye problems since his period of active service, the Board will resolve reasonable doubt in favor of the Veteran and find that his current Fuch's endothelial dystrophy had its onset in service.  


ORDER

Service connection for Fuch's endothelial dystrophy is granted.  


REMAND

As it relates to the Veteran's claim of service connection for bilateral plantar fasciitis, the Board notes that the Veteran's service treatment records reveal that in January 1991 he was seen with complaints of foot problems.  An assessment of plantar fasciitis or heel spur was rendered.  The Veteran was given an Alimed arch support at that time.  In February 1991, the Veteran was seen with chronic left foot pain with plantar fascia problems being noted.  

The Veteran has complained of having foot problems since his period of service.  To date, he has not been afforded a VA examination to determine the etiology of any current foot problem, and its relationship, if any, this period of service, to include the notation of plantar fascia problems in 1991.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the foregoing, the Veteran should be afforded a VA examination.  

As it relates to the claims for increased evaluations for the Veteran's service-connected degenerative disc disease, herniated nucleus pulposus, ankylosing spondylitis by history, and for chronic bilateral iritis, the Board notes that the last comprehensive VA examination afforded the Veteran for either of these disabilities occurred in 2009, more than seven years ago.  As it relates to his eyes, the Veteran also reported having undergone a corneal transplant in his right eye in February 2013.  Based upon the passage of years from the last VA examination and the Veteran's reports of additional treatment for his eyes, the Veteran should be afforded additional VA examination to determine the current severity of his service-connected low back and eye disorders.  

The Board further observes that the last treatment records associated with record, VA or private, date back to July 2011.  Given that the Veteran reported having undergone a corneal transplant in February 2013, an attempt should be made to obtain up-to-date records for each of the claimed disabilities.  

Finally, as it relates to the Veteran's service treatment records, the Board notes that there have been several attempts made to obtain additional service treatment records.  These attempts are documented in a November 2011 VA Memorandum outlining what steps were taken to attempt to obtain these records and a December 2011 VA Memorandum again outlining what steps were taken to obtain additional records.  Unfortunately, the December 2011 VA Memorandum, while outlining the steps and containing the current VA file number, list a name other than the Veteran's as the individual for whom records cannot be found.  The Veteran's representative, in his August 2016 written argument, noted the wrong name being listed on the memorandum.  Although this may be a typographical error, the Board finds that an additional attempt should be made to obtain any outstanding service treatment records.  If additional service treatment records are found to be unavailable, the steps outlined to obtain these records must be described in detail.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of any additional service treatment records from all appropriate facilities.  

Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his eye, low back, and foot disabilities since July 2011.  Thereafter, all identified records should be obtained. 

For private treatment records, if the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current foot disorder, to include plantar fasciitis.  All indicated tests and studies should be performed and all findings must be reported in detail.  The Veteran's entire record must be made available to the examiner for review and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions:  Does the Veteran currently have a foot disorder?  If so, is it at least as likely as not (50 percent probability or greater) that any current foot disorder is related to the Veteran's period of service, to include findings of heel spurs/plantar fascia problems noted in 1991 service treatment records.  Complete detailed rationale is requested for each opinion that is rendered.  

3.  The Veteran should be afforded a VA examination of the spine to assess the current orthopedic and neurological manifestations of his lumbar spine disability.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner for review. 

The examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees, both active and passive motion, and note the presence or absence of ankylosis of the spine. 

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should report whether intervertebral disc disease, if present, has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods. 

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

The examiner should also discuss the functional and occupational impact of the Veteran's service-connected low back disorder.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral iritis.  The entire record should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral eye disability.  In particular, the examiner should report relevant findings for visual impairment (visual acuity or field loss, pain, rest-requirements) and specifically address: 

a) Any incapacitating episodes (period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider).

b) Any periods of continuous active pathology.

5.  Review the VA examination and medical opinion reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


